Citation Nr: 1039910	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North 
Dakota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, in which the RO denied the Veteran's claim for service 
connection for hearing loss.

The Veteran testified before a Veterans Law Judge at a hearing at 
the RO in September 2006.  A transcript of the hearing has been 
associated with the Veteran's claims file.  (The Veterans Law 
Judge who conducted the September 2006 hearing is no longer 
employed by the Board.  Accordingly, the Veteran was given 
another opportunity to appear at a hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. § 20.707 (2010).  In 
June 2010, the Veteran indicated that he did not desire another 
hearing.)

The Board acknowledges that following certification of the appeal 
to the Board, the Veteran submitted additional evidence, which 
was received by the Board in June 2010.  The Board notes, 
however, that the Veteran waived initial consideration of this 
evidence in writing and requested that the Board review the newly 
submitted evidence in the first instance.  There is thus no need 
for the Board to remand for review of this evidence by the RO.  
See 38 C.F.R. § 20.1304 (2010).

The Board further notes that during the pendency of this appeal, 
the Veteran's claim for an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD) was granted in a 
December 2008 rating decision.  The RO awarded a rating of 30 
percent.  The Board notes that the record contains a report of an 
informal hearing conference, conducted in March 2008, at which 
time the Veteran and his representative indicated that they would 
be "satisfied" with a 30 percent initial disability rating for 
the Veteran's service-connected PTSD.  As the December 2008 
decision awards the 30 percent initial disability rating 
requested, the Board finds that this represents a full grant of 
the benefit sought with respect to the PTSD issue.  Thus, no 
further action will be taken in regards to this rating claim.


FINDING OF FACT

Chronic hearing loss was not demonstrated in service or within 
one year of separation from service; current hearing loss is not 
attributable to military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision has been 
accomplished.  

In this respect, through September 2005 and May 2007 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample opportunity 
to submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the September 2005 and May 2007 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2005 and 
May 2007 notice letters.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until after 
the initial adjudication of the Veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Veteran 
received such notice via letters sent in March 2006 and May 2007.  
The Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is not 
necessary.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim on appeal.  The Veteran was given VA 
examinations in October 2005 and September 2007; reports of those 
examinations are of record.  In that connection, the Board notes 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the VA examinations obtained in 
this case are adequate, as they are predicated on consideration 
of all of the pertinent evidence of record, to include the 
statements of the Veteran and his representative, and document 
that the examiners conducted full audiological examination of the 
Veteran.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the claim on appeal has been met. 38 C.F.R. § 
3.159(c)(4).  

In addition, records of the Veteran's private and VA medical 
treatment have been associated with the file.  The Veteran has 
further been given the opportunity to submit evidence; he and his 
representative have provided written argument in support of his 
claim, and the Veteran has testified before a Veterans Law Judge.  
Otherwise, neither the Veteran nor his representative has 
identified, and the record does not indicate, existing records 
pertinent to the claim on appeal that need to be obtained.  Under 
these circumstances, the Board finds that VA has complied with 
all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  If an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent or more during the one-year period following 
a Veteran's separation from active service, the condition may be 
presumed to have been incurred in service, notwithstanding that 
there is no in-service record of the disorder.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 
(1993), indicated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the Veteran's in-service exposure to 
loud noise and his current disability.  The Board notes that the 
Court's directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

Here, the Veteran contends that his hearing loss is related to 
his period of active service.  First, the Board notes that VA 
audiology examinations conducted in October 2005 and September 
2007 show a current bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.  The Veteran served on active duty 
from March 1967 to January 1970.  His DD Form 214 indicates that 
his military occupational specialty was combat engineer.  The 
Veteran has further submitted pictures of the construction 
equipment that he operated in service and has stated on multiple 
occasions that he was exposed to noise during service from 
firearms and construction equipment.  Based on this evidence, the 
Board concedes the Veteran's exposure to acoustic trauma while on 
active duty.  

Relevant medical evidence consists of the Veteran's service 
treatment records as well as records of his post-service 
treatment at the Fargo VA Medical Center (VAMC) and reports of VA 
audiological examinations conducted in October 2005 and September 
2007.  The Veteran has also submitted a private audiological 
report, conducted in March 2010.  Review of the Veteran's service 
treatment records reflects that in January 1967, at his entry 
onto active duty, audiological testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
0 (10)
-10 (-5)
LEFT
-5 (10)
-5 (5)
0 (10)
-5 (5)
-5 (0)

(NOTE: Prior to November 1967, and in some instances thereafter, 
audiometric results were reported in standards set forth by the 
American Standards Association (ASA).  Those figures are on the 
left of each column and are not in parentheses.  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

At the time of his separation from active duty, the Veteran's 
January 1970 report of medical examination (measured in ISO 
units) revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
--
0
LEFT
30
15
0
--
0

The Veteran did not complain of and was not treated for any 
problems with his hearing while in service.  

Post-service medical records from the Fargo VAMC are silent as to 
any complaints of or treatment for complaints relating to the 
Veteran's ears or hearing.  Report of the private audiogram 
submitted by the Veteran indicates that he was seen in March 2010 
for complaints that his ears felt plugged.  The report reflects 
that the Veteran reported he was exposed to noise from weapons 
and machinery during active duty.  The audiologist diagnosed the 
Veteran with hearing loss bilaterally and opined that the 
Veteran's type of hearing loss "would be indicative of the type 
of loss that could result from ... being near gunfire, cannon's 
[sic] and loud machinery."

The record also contains report from October 2005 and September 
2007 VA audiological examinations.  Report of the October 2005 
examination reflects that the VA audiologist reviewed the 
Veteran's claims file and conducted audiometric testing, which 
revealed bilateral hearing loss under 38 C.F.R § 3.385.  The 
examiner noted the Veteran's contention that he had been exposed 
to noise from weapons fire, aircraft, and construction equipment 
during service.  The examiner also indicated in the report that 
the Veteran reported first experiencing hearing loss 10 to 15 
years prior and had experienced post-service noise exposure from 
construction work.  The examiner diagnosed the Veteran with 
sensorineural hearing loss bilaterally.  Acknowledging the 
Veteran's reported exposure to noise while in service, the 
examiner nevertheless concluded that it was not at least as 
likely as not that his current hearing loss resulted from the 
acoustic trauma he suffered in service.  She based her opinion on 
the Veteran's audiogram results at the time of his separation 
from service, which showed a mild hearing loss at 500 Hertz in 
the left ear only, which loss was not reflected in the audiogram 
conducted at the time of the VA examination.  The examiner also 
pointed to the fact that the Veteran reported his hearing loss to 
have begun only 10 to 15 years earlier, not during service, in 
finding that his current hearing loss is not related to service.  

The Veteran testified before a Veterans Law Judge at a hearing in 
September 2006.  At that hearing, the Veteran stated that he was 
exposed to acoustic trauma in service in the form of weapons fire 
and heavy construction equipment.  After separation from service, 
the Veteran stated that although he worked in construction, he 
was mostly employed in administrative positions and was thus not 
often exposed to loud noises.  He stated further that he first 
experienced hearing loss much earlier than the 10 to 15 years 
reported by his October 2005 VA examiner and that he in fact told 
the examiner that the hearing loss began much earlier than that.  
To that end, the Veteran stated that he believed his hearing loss 
to have begun soon after service.  The Veteran also testified 
that his first wife noticed that he was having trouble hearing 
when he returned from active duty.  

Report of the September 2007 VA examination reflects that the 
examiner again reviewed the Veteran's claims file and considered 
the Veteran's report of extensive exposure to acoustic trauma 
while in service.  She further acknowledged his report that his 
post-service noise exposure was low, as he engaged primarily in 
"office work."  The examiner again conducted audiological 
examination and diagnosed the Veteran with hearing loss 
bilaterally.  The Veteran's first notice of hearing loss was 
noted to be "unknown-probably in 1970."  The examiner 
acknowledged that the Veteran's separation audiological 
examination documented only a mild hearing loss at the 500 Hertz 
frequency in the Veteran's left ear, hearing loss that was not 
revealed in current VA audiological testing.  The examiner 
concluded that the "hearing loss noted on separation was only 
temporary or not accurate."  The examiner opined that the 
Veteran's hearing loss was less likely than not related to 
service, noting that hearing loss in low frequencies such as that 
displayed by the Veteran at the time of his separation from 
active duty is "not usually a result of military noise 
exposure."  In so finding, the examiner pointed to medical 
literature for support of the conclusion that hearing loss 
related to in-service acoustic trauma is usually bilateral and 
present at high frequencies, rather than low.  Thus, the examiner 
concluded that the Veteran's current hearing loss is attributable 
to sources other than in-service noise exposure.

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
of service connection for hearing loss.  The Board concedes that 
VA examination confirms that the Veteran currently suffers from 
bilateral impaired hearing.  The Board concludes, however, that 
the greater weight of the evidence is against the claim of 
service connection.  Here, even conceding the Veteran's exposure 
to noise while in service, the VA examiner found no link between 
any current disability and military service.  In so concluding, 
the examiner specifically considered the Veteran's contention 
that his in-service noise exposure led to his hearing loss and 
that he first experienced hearing loss soon after service.

In so finding, the Board notes that the March 2010 private 
audiological examination contains what amounts to speculation 
regarding the etiology of the Veteran's disability, consisting 
only of a statement that the Veteran's hearing loss "would be 
indicative of the type of loss that could result from ... being 
near gunfire."  Although the Veteran has contended that he 
currently suffers from hearing loss that is the result of his in-
service exposure to acoustic trauma, his March 2010 private 
audiological evaluation offers a limited opinion as to an 
etiological relationship between his current hearing loss and 
exposure to the type of noise that the Veteran experienced during 
service.  The more definitive opinion is the one provided by the 
VA examiner who provided detailed explanation and medical 
authority for her opinion.  The Board thus finds that the March 
2010 private audiological evaluation regarding a possible 
relationship between the Veteran's in-service acoustic trauma and 
his current hearing loss is of less probative value.

The Board notes that the Veteran has stated in multiple 
submissions to VA that he suffered acoustic trauma while in 
service and this his current hearing loss was caused by this in-
service noise exposure.  The Veteran's wife also submitted a 
statement in July 2007 contending that the Veteran has had 
hearing loss since at least 1995.  In this regard, the Board 
notes, first, that it does not question that the Veteran was 
exposed to acoustic trauma in service.  Nor does the Board 
question that he presently suffers from hearing loss. However, in 
order for the Veteran's claim to be granted, the record would 
have to contain persuasive medical evidence linking the present 
disorder to service.  Here, the medical evidence does not lead to 
a conclusion of service connection.  Indeed, as noted above, the 
medical opinion of record that speaks directly to the 
relationship between current disability and his period of 
military service is an unfavorable one.  The Board is satisfied 
that the VA audiologist's opinions are adequate for deciding this 
appeal and are more persuasive than the private audiologist's.

In so finding, the Board notes that service connection may not be 
based on speculation or remote possibility.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 
13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  
For the reasons set forth above, the private medical opinion does 
not have the required degree of medical certainty required for 
service connection.  The Board further notes that a physician's 
statement framed in terms such as "may" or "could" is not as 
definitive as the VA examiner's opinion.  See Warren v. Brown, 6 
Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus; Tirpak, 
2 Vet. App. at 611 (medical evidence merely indicating that an 
alleged disorder "may or may not" exist or "may or may not" be 
related is too speculative to establish the presence of the 
claimed disorder or any such etiological relationship).  The 
strongest evidence in favor of the Veteran's claim is the 
speculative opinion from his private audiologist indicating that 
the Veteran's current hearing loss "could" have been caused by 
exposure to the type of noise the Veteran likely experienced in 
service.  This evidence is outweighed by the medical evidence 
from the October 2005 and September 2007 VA examiner's well-
reasoned opinions, based on both the Veteran's reported history 
and his medical records, that the Veteran's currently diagnosed 
hearing loss is not related to any in-service acoustic trauma.

The Board has considered the Veteran's contention that his 
hearing loss resulted from his time in service, and particularly 
to the acoustic trauma to which he was exposed while on active 
duty.  The Veteran, however, has not demonstrated that he has any 
medical expertise to make such an opinion.  The Board notes that 
although the Veteran is competent to report symptoms, he does not 
have medical expertise and therefore cannot provide a competent 
opinion regarding diagnosis or causation of his disability.  As a 
layperson without the appropriate medical training and expertise, 
the Veteran is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  Thus, 
while the Veteran is competent to report symptoms observable to a 
layperson, such as pain; a diagnosis that is later confirmed by 
clinical findings; or a contemporary diagnosis, he is not 
competent to independently render a medical diagnosis or opine as 
to the specific etiology of a condition.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant a claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

As for the Veteran's statements that he noticed hearing loss 
either during or shortly after service, the Board finds that the 
VA examiner who provided an opinion in this case considered such 
statements in arriving at her conclusion.  It should also be 
pointed out that the examiner provided well reasoned explanations 
for why the test results in service were wrong or showed only a 
temporary mild loss.  This explanation, which has not been 
contradicted by other medical evidence of record, is inconsistent 
with the Veteran's report that he had hearing loss since service.  
Such a conclusion by the examiner leads the Board to conclude 
that the Veteran's statement regarding continuity of symptoms 
since service incredible.  His later statements are also 
contradicted by his earlier statements regarding the noticeable 
onset of loss of acuity, which lends support to the Board's 
conclusion that his contention that he had loss of hearing since 
service is not credible.

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the Veteran's claim 
for service connection for hearing loss, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


